Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0002347
                                                     15-SEP-2017
                                                     03:43 PM
                        SCWC-13-0002347

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

                        CAAP-13-0002347
             RICHARD MISSLER and PATRICIA MISSLER,
               Petitioners/Appellants-Appellees,

                              vs.

           BOARD OF APPEALS OF THE COUNTY OF HAWAIʻI;
             B.J. LEITHEAD-TODD, Planning Director,
           Department of Planning, County of Hawaiʻi,
                Respondents/Appellees-Appellants,

                              and

  MALAMA INVESTMENTS LLC, a Hawaiʻi limited liability company;
                  LOREN SAXTON and MARY SAXTON,
     Co-Trustees of the Saxton Trust dated March 17, 2005,
                 Respondents/Appellee-Appellees

                              and

                        CAAP-13-0002752
             RICHARD MISSLER and PATRICIA MISSLER,
               Petitioners/Appellants-Appellees,

                              vs.

      B.J. LEITHEAD-TODD, Respondent/Appellee-Appellant,

                              and

           BOARD OF APPEALS OF THE COUNTY OF HAWAIʻI;
  MALAMA INVESTMENTS LLC, a Hawaiʻi limited liability company;
 LOREN SAXTON and MARY SAXTON, Co-Trustees of the Saxton Trust
      dated March 17, 2005, Respondents-Appellee-Appellees
                                and

                         CAAP-13-000340
             RICHARD MISSLER and PATRICIA MISSLER,
               Petitioners/Appellants-Appellees,

                                vs.

            BOARD OF APPEALS OF THE COUNTY OF HAWAIʻI;
   MALAMA INVESTMENTS LLC, a Hawaiʻi limited liability company;
                  LOREN SAXTON and MARY SAXTON,
    Co-Trustees of the Saxton Trust dated March 17, 2005; and
  PLANNING DIRECTOR, DEPARTMENT OF PLANNING, COUNTY OF HAWAIʻI,
                 Respondents/Appellees-Appellees
________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                     (CIVIL NO. 12-1-449K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
         (By: Recktenwald, C.J., Nakayama and McKenna, JJ.,
      and Pollack, J., dissenting, and Wilson, J., dissenting)

         Petitioners/Appellants-Appellees Richard Missler and
Patricia Missler’s application for writ of certiorari filed on
August 2, 2017, is hereby rejected.
         DATED:   Honolulu, Hawaii, September 15, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna




                                 2